Case 5:18-cv-00144-G Document 55 Filed 10/15/18 Page 1 of 3

IN THE UNITED sTATEs DIsTRIcT coURT ‘UC`-T 15120‘133
ron THE wEsTERN DIsTchT or oKLAHw,aW trw

- . ' r., D]B_'r,
._Bv__ t _\ ,',,E

CASE NO: CIV-18-0144-G

   

MARK ALLEN PETERS,, )
Petitioner, )
v. )
OKLAHOMA DEPARTMENT OF )
CORRECTIONS, et al., )
Defendants )

MOTION FOR SUMMARY JUDGMENT BY DEFAULT

Petitioner, COMES NOW filing PRO-SE asks this Honorable court to award summary
judgment due to Defendants Correct Care Solutions LLC, (Corporate Creations Network Inc.)
(hereinafter known as Defendant) failure to submit their special report in the allotted time
frame.

1. The Defendant was served with a copy of the summons and complaint and the order
from the court to provide a special report as it appears from the proof of service on file.
Ms. Erika Cotton did sign for and accept the summons and complaint and the order at
the address that was provided to the Petitioner. If Ms Cotton was not a registered agent
then why did she not send the U.S. Marshal to the correct address as did the GEO
group When they were served at the wrong address that was given to the Petitioner.
Austin Young OBA # 32684 must have been given a copy of the complaint for Mr.
Young to file Defendants motion to dismiss and to file a motion to dismiss for Ms
Tocknell, Ms. Holmburg and Ms. Savoy that was filed on 8/27/18 CV-2017-658-M
which should have been filed under same case # CIV-18-0144-G.

2. The Defendant’s Attorney of record Austin J. Young OBA #32684 has not filed their
special report and is trying to say that Petitioner has served the wrong party but
Petitioner was not provided With the proper address in the proper time frame, [A]nd
Ms. Cotton who is employed by Correct Care Solutions did sign for and accept the
summons and the complaint on 7/12/18 according to the process receipt from the U.S.
Marshals Office, therefore Petitioner should be granted summarily judgment by default

3. Medical has falsified Medical records stating Petitioner is getting treatment for His back, but
they have done nothing but, an X-ray and to give Him Flexeril and Tylenol 35. Petitioner has
been waiting months for an MRI and to be seen by a specialist

4. Petitioner has to file RTS and/or Grievances to get His Medication, and proper Medical care,
(on grievance # 18-165, my relief was granted, and G.E.O finally changed their pill-call policy
and stated “ Mr. Peters WE will no longer float pills at this facility” due to this medical staff
giving the wrong medications to inmates.)

\

._`__- t
> t
“;B"/'H:,l//)

 

Case 5:18-cv-00144-G Document 55 Filed 10/15/18 Page 2 of 3

Pursuant to 28 U.S.C. 1746, l declare under penalty of perjury that the forgoing is true and
correct.
Respectfully Submitted,

%/@ %/0//;//¢@

Mark Allen Peters

L.C.F. #580565 / 3-D-106
8607 SE Flower Mound Rd
Lawton, OK 73501

lN

 

Case 5:18-cv-00144-G Document 55 Filed 10/15/18 Page 3 of 3

CERTIFICATE OF MAILING
THIS IS TO CERTIFY THAT ON THE llth DAY OF October 2018 I MAILED A
TRUE AND CORRECT COPY OF THE FOREGOING APPLICATION TO :

 

 

 

 

Office of the Clerk Desiree D. Singer OBA #33053
Western District of Oklahoma Assistant Attomey General

200 NW 4“‘ Oklahoma Attomey General’s Office
Oklahoma City, OK 73102 Litigation Division

313 NE 21Sl Street

Oklahoma City, OK 73105
Thomas G. Ferguson JR. OBA # 2878

Walker G. Ferguson & Ferguson
941 E. Britton RD.
Oklahoma City, OK 73114

Hawthome & Snider OBA# 22307
Austin J. Young OBA # 32684
9801 N. Broadway Ext.

Oklahoma City, OK 73114

Respectfully S bmitted,
%/ /’ ;%§ /y/////a”/

Mark/ Allen Peters

L.C.F. #580565 / 3- D-106
8607 SE Flower Mound Rd
Lawton, OK 73501

